DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 11/03/2021.
Status of Claims
2.	Claims 2-21 are pending.
	Claim 1 was canceled.
	Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2, 5, 9, 12, 16 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 15 and 16 of U.S. Patent No. 11,076195. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matter of the invention recited in instant claim 2 appears to be anticipated by/an obvious variant of that recited in 11,076195 patent claim 1. Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,076195. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

Application 17/167817
Patent 11,076195
Claims 2, 9 and 16: A system for automatically navigating a graphical 


Claims 2, 9 and 16: The method of claim 1, wherein applying the configuration information to the media device comprises downloading an application on the media device.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 7-12 and 14-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seyller (USPPGPub N 20150026718, referred to as Seyller).
Regarding claims 2, 9 and 16: 
A system for automatically navigating a graphical user interface (GUI) of a media device, the system comprising: 
Seyller teaches a first device configured to receive, via a voice command, an operation request comprising a request to perform an action executable by the media device, (Seyller, a user may send instructions to control circuitry 304 using user input interface 310 such as voice recognition interface, [0055], Fig. 3); 
Seyller teaches one or more processing components, (Seyller, Fig. 3/item 306); and 
Seyller teaches one or more memory devices that store program code configured to be executed by the one or more processing components, the program code comprising, (Seyller, Fig. 308/item 308): 
Seyller teaches a video signal receiver configured to receive a video signal from the media device in response to receiving the operation request, (Seyller, receiving user equipment to generate the guidance application displays, [0069]); 
Seyller teaches a video frame extractor configured to extract an image from the video signal, the image comprising a representation of the GUI, 
Seyller teaches a frame processor configured to process the image to obtain GUI information therefrom, the GUI information comprising extracted text corresponding to each of a plurality of selectable objects present in the image, and a selection of a first selectable object from among the plurality of selectable objects, (Seyller, subject matter 702 and sponsor 706 may be advertised within advertisement 700 using text, Fig. 7, [0087], [0040], Fig. 11/item 1104, [0114] and the media guidance application may cause the selectable advertisement generated at step 1306 to be displayed, [0112]-[0113], Figs. 8A-8B); 
Seyller teaches a navigation determiner configured to automatically determine one or more navigation commands for the GUI based on the received operation request and the GUI information, the one or more navigation commands being configured to cause a change in a state of the GUI when applied thereto from the selection of the first selectable object to a selection of a second selectable object corresponding to the received operation request, (Seyller, automatically determining multiple navigational commands such as “rocord”, “share” “info” and “remind”, [0101] wherein the first selectable object is 602 and the second selectable object is 902, and the selection of one of them changes the state of the media guidance application,  [0099]-[0100], Fig. 9); and 

Regarding claims 3 and 10:
Seyller teaches the system of claim 2, wherein the command transmitter is further configured to: transmitting a command for application to the GUI to execute the second selectable object, (Seyller, the second advertisement is selected based on the command with media guidance application, [0102]-[0103], Figs. 9 and 10).
Regarding claims 4, 11 and 17:
Seyller teaches the system of claim 2, wherein the navigation determiner is configured to automatically determine the one or more navigation commands in response to a determination that the GUI is not in a state to carry out the request based at least on the received operation request, the extracted text, and the selection of the first selectable object, (Seyller, the media guidance application may automatically use certain sets of steps, may determine whether to use a set of steps based on the information available (e.g., whether the video signal is received with metadata indicating potential background advertisements) and/or may determine which set of steps to use based how confident the media guidance application is that a background advertisement has been detected, [0163] 
Regarding claims 5, 12 and 18:
Seyller teaches the system of claim 2, wherein the request comprises a request to launch multimedia content on the media device, (Seyller, the media guidance application is downloaded, [0057], [0066]).
Regarding claims 7, 8, 14, 15, 20 and 21:
Seyller teaches the system of claim 2, wherein the frame processor is configured to process the image to obtain GUI information therefrom by: performing optical character recognition (OCR) on a plurality of portions of the image to capture text associated therewith, and mapping the captured text to each of the plurality of selectable objects, (Seyller, image analysis may also involve performing a more general search based on information extracted from the area of interest. For example, if performing OCR results in text, an Internet search may be performed using this text as a search string, [0135], [0164]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 6, 13 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyller (USPPGPub N 20150026718, referred to as Seyller), and further in view of Gava (USPPGPub N 20140282668, referred to as Gava).
Regarding claims 6, 13 and 19:
Seyller does not specifically teach the system of claim 2, wherein the voice command is captured via a microphone of a remote control. However, Gava teaches the electronics device 120 may include a microphone 122. For example, electronics device 120 may include the microphone 122 to allow the user to transmit audio (e.g., voice audio) for speech control and navigation of applications 1-N 127, [0036], Fig. 2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Gava with the teaching of voice control into the invention of Gava for the purpose of controlling the video with voice input.
Response to Arguments
6.	Applicant's arguments filed 11/03/2021related to claims 2-21 have been fully considered but they are not persuasive.
In reference to Applicant's argument: 
Seyller fails to teach each of these features of claim 2. For example, Seyller fails to teach "a frame processor configured to process the image to obtain GUI information therefrom, the GUI information comprising extracted text corresponding to each of a plurality of selectable objects present in the image, and a selection of a first selectable object from among the plurality of selectable objects.
Examiner’s response:
Seyller teaches: a frame processor (Fig. 3/item 306) configured to process the image to obtain GUI information therefrom, (extracting an image from the received video signal (e.g., the background advertisement may be extracted from the video signal for use in the selectable advertisement, [0111] wherein image analysis, such as optical character recognition ( OCR), may be necessary to obtain this additional information/ obtain GUI information, [0109]) the GUI information comprising extracted text corresponding to each of a plurality of selectable objects present in the image, (by analyzing images of the video signal for image of text is found may be considered, [0114], [0135] and a selection of a first selectable object from among the plurality of selectable objects, Figs. 8 and 9/ item 906-912, [0088], [0099], Figs. 8A-B, 9).
In reference to Applicant's argument: 
Seyller fails to teach each of these features of claim 2. For example, Seyller fails to teach "a navigation determiner configured to automatically determine one or more navigation commands for the GUI based on the received operation request and the GUI information, the one or more navigation commands being configured to cause a change in a state of the GUI when applied thereto from the selection of the first selectable object to a selection of a second selectable object corresponding to the received operation request" as recited in claim 2.
Examiner’s response:
Seyller teaches automatically determining multiple navigational commands such as “record”, “share” “info” and “remind”, [0101] wherein the first selectable object is 602 and the second selectable object is 902, and the 
In reference to Applicant's argument:
Seyller's disclosure of displaying selectable advertisements fails to meet this feature of the claim …there is no disclosure, or even suggestion, anywhere in Seyller of processing an image of a video feed that contains such a selectable advertisement.
Examiner’s response:
Examiner respectfully disagrees. Seyller teaches information 854 is generated based on images extracted from the video signal, [0093] wherein the image of a video feed that contains such a selectable advertisement 802, [0088], [0099], Figs. 8A-B, 9.
In reference to Applicant's argument:
Seyller fails to teach or suggest "a navigation determiner configured to automatically determine one or more navigation commands for the GUI based on the received operation request and the GUI information, the one or more navigation commands being configured to cause a change in a state of the GUI when applied thereto from the selection of the first selectable object to a selection of a second selectable object corresponding to the received operation request"
Examiner’s response:
Examiner respectfully disagrees. Seyller teaches FIG. 8B discusses executing functions for performing interactive features in response to a user selection of selectable options 856-862 of overlay 852, any of these functions is automatically executed in response to a user selection of selectable advertisement 802, [0098]. This means when user selects one of the selectable options, interactive feature automatically executed and changing 
In reference to Applicant's argument:
Seyller is not related to automatic navigation at all based at least on "GUI information" as used in the claims.
Examiner’s response:
Examiner respectfully disagrees. Seyller teaches image analysis, such as optical character recognition ( OCR), may be necessary to obtain this additional information/ obtain GUI information, [0109]) the GUI information comprising extracted text corresponding to each of a plurality of selectable objects present in the image, (by analyzing images of the video signal for image of text is considered, [0114], [0135].
Examiner note: Examiner reviewed the specification to identify the claimed matter from the specification. The closest part is Fig. 9. Closely looked to this graph shows that the applicant claimed partially the graph. The flowchart discusses launching the application and also is missing many steps from this flowchart. Based on this determination Seyller reference meets the claimed limitation, but does not meet the flowchart shown in Fig. 9. If applicant wants to move the application to allowance Fig. 9 should be considered to be consistent with the specification.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 18, 2022